Citation Nr: 0601668	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  98-16 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to reimbursement for the cost of 
transportation by ambulance.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from October to November 
1984.

This appeal arose before the Board of Veterans' Appeals 
(Board) from August 1997 and May 1998 rating actions of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  In October 2002, the Board issued a 
Development Memorandum requesting additional development.  
After the regulation permitting the Board to develop evidence 
was invalidated, in Disabled American Veterans v. Secretary 
of Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003)), this case was remanded in July 2003 for further 
evidentiary development.  The case is again before the Board 
for appellate consideration.

In September 2005, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim.  He requested service 
connection for the following disorders as secondary to his 
service-connected diabetes mellitus: peripheral neuropathy; 
erectile dysfunction; diabetic retinopathy; hypertension; and 
mental problems (described as poor concentration, poor short-
term memory, and low frustration tolerance).  He also asked 
for an increased disability evaluation for the service-
connected adjustment disorder.  Those claims are hereby 
referred to the RO for appropriate action.

The issue of entitlement to reimbursement for the cost of 
transportation by ambulance is addressed in the Remand 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required on 
the part of the appellant.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus is 
manifested by insulin use more than once a day, a restricted 
diet, mild diabetic retinopathy, mild diabetic peripheral 
neuropathy, and erectile dysfunction, with no hypoglycemic 
reactions requiring hospitalization over the past year, no 
limitations on activities, and no progressive weight loss.

2.  The evidence does not show that the veteran is precluded 
from securing or following a substantially gainful occupation 
solely by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for the service-connected diabetes mellitus have not been 
met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159, Part 4, including §§ 4.1, 
4.2, 4.7, Diagnostic Code (DC) 7913 (2005).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159, 
3.340(a) 3.341(a), 4.16(a) 2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed substantially complete 
claims for TDIU and an increased evaluation for his diabetes 
mellitus in March 1997 and April 1998.  The RO issued 
decisions in August 1997 and May 1998 which denied these 
claims.  In January 2002, the RO sent the veteran a 
Supplemental statement of the case (SSOC) that included the 
provisions of the statute concerning the VCAA; this provided 
notice to the claimant of what information and evidence must 
be submitted to substantiate the claim, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  In 
November 2003, the RO sent the veteran a VCAA notification 
letter.  In July 2005, he was sent another SSOC, which 
included the provisions of 38 C.F.R. § 3.159, the regulation 
that implemented the VCAA.  This notice also informed the 
veteran that he could submit any evidence relevant to his 
claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least three different occasions (see above).    The 
Board had requested copies of the veteran's VA treatment 
records, which were obtained and associated with the claims 
folder.  He was afforded VA examinations.  Therefore, it is 
found that the veteran was aware of the evidence and 
information that was needed to substantiate his claim; 
moreover, VA obtained those records that were available in 
relationship to the claim.  In addition, the claim was 
readjudicated following the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, consistent with Pelegrini, to decide 
this appeal would not be prejudicial error to the claimant.  

II.  Applicable laws and regulations

Under applicable law, disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. Part 4 
(2005).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Pursuant to 38 C.F.R. § 4.16(a) (2005), total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

Under 38 C.F.R. § 3.340(a) (2005), a total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  However, if the total disability rating is based 
on a disability or combination of disabilities of less than 
100 percent, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341(a) 
(2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



III.  Factual background and analysis

A.  Diabetes mellitus

The relevant evidence of record includes a VA emergency room 
report from March 1997.  The veteran had been brought in 
unconscious; he was cold, pale, and diaphoretic.  His glucose 
level was 14.  He was given IV glucose and promptly awoke.  
The veteran stated that he took insulin, 40 units NPH in the 
morning and 10 units regular in the evening.  The diagnosis 
was insulin reaction, severe hypoglycemia.

The veteran was afforded a VA examination in April 1997.  He 
stated that he took insulin twice a day.  He also commented 
that his vision was blurry but that it was correctable to 
normal.  He complained of intermittent numbness.  He denied 
episodes of ketoacidosis, but stated that he had hypoglycemic 
reactions about twice a year.  He had slightly decreased 
sensation over the left little finger to light touch.  The 
examiner noted that an eye examination in 1995 had shown some 
eyeground changes.  The assessment was diabetes mellitus with 
eyeground changes.

VA examined the veteran in May 1998.  His insulin dose was 10 
units of regular and 40 units of NPH in the morning, with a 
sliding scale up to 10 units of NPH in the evening.  He 
stated that he was having more frequent episodes of 
hypoglycemia despite watching his diet and exercising.  He 
had developed some pruritus in the anal area.  He did not 
have episodes of ketoacidosis.  He noted hypoglycemia about 
once every two months.  His only known complication was 
retinopathy, although he stated that he had some pain in his 
feet upon rising in the morning that would improve throughout 
the day.  The cardiovascular system was normal.  There was 
normal sensation to light touch over the upper extremities, 
with no weakness and normal range of motion.  Light touch in 
the lower extremities was also normal.  The assessment was 
diabetes mellitus with retinopathy.  

Another VA examination was conducted in December 1998.  This 
noted the veteran's twice-daily insulin dosage.  He stated 
that a couple of times a year he would have a hypoglycemic 
reaction that would require hospitalization (the examiner 
commented that there were no records of these reported 
hospitalizations).  He also noted that he had had laser 
surgery on the right eye for his diabetic retinopathy.  He 
was not aware of any kidney or heart problems.  His symptoms 
suggested the presence of neuropathy.  His eyes were equal 
and reactive to light.  His heart had a regular rate and 
rhythm.  The neurological examination found that his cranial 
nerves were intact, his deep tendon reflexes were normal and 
symmetrical, and his Babinski's was absent.  

A June 2000 VA examination of the veteran's eyes noted two 
laser treatments to the right eye for significant macular 
edema.  His uncorrected visual acuity was 20/200 on the right 
and 20/60 in the left.  This corrected to 20/25 on the right 
and to 20/20 on the left.  The retinal blood vessels were 
tortuous with corkscrew off the disc.  The right retina had 
some focal laser scars and a few blot hemorrhages on the 
posterior pole.  The diagnosis was mild background diabetic 
retinopathy, no clinically significant macular edema at this 
time.  He also had myopic astigmatism that was adequately 
corrected.

The veteran submitted voluminous outpatient treatment records 
developed between 2000 and 2004.  These reflected his 
treatment by a diabetic care provider approximately once 
every three to four months.  He was noted to have had several 
hypoglycemic episodes (none of which required 
hospitalization) related to his noncompliance with treatment.  
He was noted to have diabetic retinopathy, mild diabetic 
peripheral neuropathy, and an erectile dysfunction.

VA re-examined the veteran in May 2003.  He stated that he 
had had at least 30 emergency room visits for the treatment 
of ketoacidosis and hypoglycemia; he commented that on one 
occasion, his blood sugar had been so low that he had gone 
into cardiac arrest.  He had had four laser treatments to the 
right eye and one to the left eye.  He did not have any 
symptoms consistent with coronary artery disease, but he did 
have hypertension.  He reported that he had had a right 
cerebrovascular accident with left-sided weakness.  He 
complained of pain, burning, and tingling in both feet that 
was worse in the morning and that would improve after he put 
weight on his feet.  He was taking insulin four times a day.  
Erectile dysfunction was present, for which he took Viagra 
with good results.  The neurological evaluation found that he 
was unable to differentiate between pain and light touch in 
the toes and feet.  He had decreased sensation above the 
ankles and deep tendon reflexes were 1 plus.  There was no 
atrophy and no tremors.  The eye examination noted no 
abnormalities.  The diagnoses were diabetes mellitus, Type I, 
not well controlled; diabetic retinopathy; diabetic 
neuropathy; mild diabetic nephropathy (found by laboratory 
studies); hypertension; and erectile dysfunction.

The veteran received emergency room treatment for an episode 
of hypoglycemia in June 2001.

VA again examined the veteran in March 2005.  This 
examination noted that the veteran had failed to report 
several times for tests needed to determine whether or not he 
had coronary artery disease (he again failed to report for 
tests ordered in conjunction with this examination).  
Laboratory studies over the past 6 months had not shown 
diabetic nephropathy.  He took Insulin four times a day.  He 
stated that he restricted his intake of carbohydrates, and 
was on a diabetic diet, although there was no restriction of 
his activities due to his diabetes.  He reported that he had 
some numbness of the hands on both sides and some tingling in 
the feet which increased during the day; the examiner stated 
that these complaints were not consistent with diabetic 
neuropathy.  However, he did have some numbness up to the 
shins, which was consistent with moderate diabetic 
neuropathy.  He did not have any motor weakness, muscle 
atrophy or wasting, and there was no functional impairment.  
His neuropathy was not severe enough to require medication.  
He stated that he was not sexually active, so he did not know 
if he could obtain an erection sufficient for penetration.  
However, the veteran stated that he did not have any morning 
erections so the examiner opined that he probably did have an 
erectile dysfunction.

The examiner stated that the veteran saw a diabetic care 
provider about once every four months.  His last visits were 
in November 2004 and March 2005.  There was no evidence of 
peripheral vascular disease.  His heart displayed a regular 
rate and rhythm.  The neurological examination found normal 
motor strength.  His deep tendon reflexes were normal and 
symmetrical.  In addition, his gait and coordination were 
within normal limits.  The diagnoses were diabetes mellitus, 
insulin four times a day, with some dietary modification, no 
hypoglycemic episodes that had required hospitalization over 
the past year, and no restriction of activities; 
hypertension, which was not related to his diabetes; and 
erectile dysfunction.  There was no evidence of either 
coronary artery disease or diabetic nephropathy.

A VA eye examination was conducted in April 2005.  His best 
corrected visual acuity was 20/25 on the right and 20/25-2 on 
the left.  He complained of small holes in his bilateral 
central vision.  The pupils and his color vision were normal.  
His visual fields were large and full.  The slit lamp 
examination was within normal limits.  The dilated fundus 
examination showed mild nonproliferative diabetic retinopathy 
with focal laser scars on the right; there was mild 
nonproliferative diabetic retinopathy on the left with mild 
clinically significant macular edema.

Under 38 C.F.R. Part 4, DC 7913, a 60 percent evaluation is 
warranted for diabetes mellitus requiring insulin, restricted 
diet and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  A 100 percent 
evaluation is warranted with diabetes mellitus requiring more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 60 percent for the 
veteran's diabetes mellitus is not justified.  The evidence 
does show that the veteran takes more than one daily 
injection of insulin per day, and he does restrict his diet 
(he stated that he limited his carbohydrates).  However, 
there is no indication in the record that the veteran's 
activities are so regulated that he must avoid strenuous 
occupational or recreational activities.  In fact, the March 
2005 VA examination had noted no limitations of his 
activities.  He has experienced recurrent hypoglycemic 
reactions, but these have not required at least 3 
hospitalizations over the past year; in fact, the record 
suggests that he was last treated at the emergency room for a 
hypoglycemic episode in 2001.

The record also does not show that he is seen on a weekly 
basis by a diabetic care provider; rather, the record notes 
that he is seen approximately once every four months.  He has 
not experienced any progressive loss of weight and there is 
no indication that any of his complications, that include 
diabetic retinopathy, mild diabetic neuropathy, and erectile 
dysfunction, would be compensable if separately evaluated.  
See 38 C.F.R. Part 4, § 4.124a, DCs 6078, 6079, and 7522).  
The veteran's visual acuity is not reduced to 20/40, as would 
be required to warrant a 10 percent evaluation for his 
retinopathy; he does not suffer from paralysis of any nerve 
due to his peripheral neuropathy that would warrant a 
compensable evaluation for his mild peripheral neuropathy; 
and there is no evidence of deformity of the penis or any 
urinary difficulties, as would be required to justify a 
compensable evaluation for his erectile dysfunction.  As a 
consequence, it cannot be found that the evidence of record 
supports a finding of a 100 percent disability evaluation at 
this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 60 for the service-connected diabetes mellitus.

B.  TDIU

The veteran has claimed that he is unable to work because of 
his service-connected diabetes mellitus and adjustment 
disorder.  His diabetes is evaluated as 60 percent disabling, 
and his adjustment disorder is 10 percent disabling.  His 
combined disability evaluation is 60 percent.  See 38 C.F.R. 
§ 4.25 (2005).

At the time that the veteran filed his claim in March 1997, 
he noted that he had become too disabled to work in December 
1994.  He indicated that he had completed two years of high 
school and had some additional training in CPR and in 
construction.  He had worked in various health care 
facilities.  An April 1997 statement from a prospective 
employer stated that the veteran had applied for a position, 
but at that point had not been hired.

A VA examination conducted in December 1998 found that, based 
on his physical examination, the examiner could not see how 
his diabetes mellitus would directly affect his ability to 
work.  

In February 1999, the veteran was afforded a VA psychiatric 
examination.  The mental status examination found that he was 
well-groomed and had good eye contact.  He responded quickly 
and appropriately to questions.  He was cooperative, polite, 
and congenial and laughed at the examiner's attempts at 
humor.  While his affect was wide-ranging and appropriate to 
the topic of conversation, the veteran complained of a 
dysthymic mood.  He stated that he lacked the motivation to 
engage in formerly pleasurable activities.  He denied any 
suicidal or homicidal ideation.  His cognitive functioning 
was intact, as was his memory.  His speech was normal.  He 
reported that he had not worked since 1997, and that he 
lacked the physical prowess needed to perform work because of 
his diabetes.  He said that he was able to do all activities 
of daily living.  He had never sought any treatment for his 
mental disorder, nor had he been hospitalized.  He was noted 
to interact well with others.  The diagnosis was dysthymic 
disorder secondary to diabetes.  He was assigned a Global 
Assessment of Functioning (GAF) score of 71.  The examiner 
noted that his dysthymic disorder symptoms did not prevent 
him from working.  He did lack the motivation to organize a 
job search and could sometimes appear irritable to others, 
but he had the cognitive abilities to maintain employment.

A Social and Industrial Survey also conducted in February 
1999 noted that the veteran was not working due to the 
physical exertion and strain of his prior employment building 
campers.  He had also worked as a stained glass installer, 
but the business had closed down.  He stated that he likes to 
walk at least 2 hours a day, and would ride his bike in good 
weather.  He said he was sleeping about 12 to 14 hours per 
day, and that sometimes he would just lie in bed and do 
nothing.  He would watch television about 6 hours a day.  He 
had one good friend whom he saw about 4 times a week, and 
another friend he saw daily.  He was in at least weekly 
contact with his parents.  He complained of poor circulation 
in his feet, increased fatigue and poor stamina, all of which 
reportedly interfered with his ability to work.  He also 
suffered from poor motivation, although he denied any issues 
with self-esteem.  

During a September 2000 visit to the diabetic clinic, the 
veteran noted that he was working as a teacher, on an "on-
call" basis.  He said that he was teaching handicapped 
children how to do activities of daily living.

In April 2001, he noted that he was no longer working.  He 
noted only occasional odd jobs.  He stated that he was 
socially isolated.  He was anxious and worried about his 
health, and was restless and irritable.

The March 2005 VA examination noted that the veteran did 
suffer from mild peripheral neuropathy as a result of his 
diabetes, but noted that this condition caused no functional 
or occupational impairment.  The neuropathy did not render 
him unemployable for either sedentary or physical work.  An 
April 2005 VA eye examination diagnosed diabetic retinopathy.  
While his long-term prognosis for maintaining good visual 
acuity was not good, the examiner stated that at the present 
time it would be difficult to justify a total disability 
rating.  The veteran's adjustment disorder was only noted as 
part of his medical history.  

After a careful review of the evidence, the Board finds that 
entitlement to TDIU has not been established.  First, the 
veteran does not meet the required schedular rating under 
38 C.F.R. § 4.16(a).  He has one disability rated as 60 
disabling and another disability rated as 10 percent 
disabling, for a combined evaluation of 60 percent, not the 
70 percent required by this regulation.

Second, the regulations do provide that, if a veteran has 
disabilities rated as less than 100 percent disabling, he may 
still be considered totally disabled if those disabilities 
are sufficient to produce unemployability, without regard to 
advancing age. 38 C.F.R. §§ 3.340(a), 3.341(a) (2005).  In 
the instant case, the evidence noted above does not 
demonstrate that the veteran's service-connected diabetes and 
adjustment disorder have rendered him unemployable.  In fact, 
this evidence suggests just the opposite.  The examiners 
found that his service-connected disorders have not rendered 
him unemployable for either sedentary or physical work.  
Therefore, entitlement to TDIU at this time is not warranted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for TDIU.


ORDER

Entitlement to an increased evaluation for diabetes mellitus, 
currently evaluated as 60 percent disabling, is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) is denied.


REMAND

The RO denied entitlement to reimbursement for the expenses 
of an ambulance trip.  The veteran expressed his disagreement 
with that denial in February 2003.  He was not provided with 
a statement of the case.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1998).

Accordingly, this issue is REMANDED for the following:

The veteran and his representative must 
be provided an appropriate statement of 
the case on the issue of entitlement to 
reimbursement of the expenses of 
transportation by ambulance, and give 
them an opportunity to respond.  If the 
veteran perfects the appeal by timely 
submitting a substantive appeal, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


